Citation Nr: 0704333	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to an increased evaluation for diabetes 
mellitus type I, currently rated 40 percent disabling.

3.  Entitlement to an increased evaluation for left lower 
extremity diabetic peripheral neuropathy, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2004 
and later by the Department of Veterans Affairs (VA) Phoenix, 
Arizona Regional Office (RO).

In August 2006, the veteran and his spouse appeared at the RO 
and offered testimony in support of the veteran's claims 
before the undersigned.  A transcript of that testimony has 
been associated with the veteran's claims file. 

The veteran's claim for service connection for hypothyroidism 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin, 
restricted diet, and activity regulation; episodes of 
ketoacidosis requiring one or two hospitalizations per year 
are demonstrated.

2.  Peripheral neuropathy of the left lower extremities is 
manifested by scattered sensory deficits and subjective 
complaints of tingling, burning and numbness; more than mild 
incomplete paralysis is not demonstrated.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent rating for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2006).

2.  The schedular criteria for an evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§  1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.21, 4.124a, Diagnostic Code 
8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003, April 
2004, October 2005, and March 2006; rating decisions in March 
2004 and June 2004; statements of the case in January 2005 
and a supplemental statement of the case in January 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Diabetes Mellitus.

The veteran essentially contends that his service-connected 
diabetes mellitus is more disabling than currently evaluated.  
He testified in this regard that his activities are 
restricted as a result of this disorder and while the 
diabetes is semi well-controlled with insulin it still 
results in episodes of hypoglycemic reactions.

The RO has evaluated the veteran's diabetes mellitus at the 
40 percent rate under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this Diagnostic Code, a 40 percent evaluation is 
warranted for the requirement of insulin, a restricted diet, 
and regulation of activities.  A 60 percent evaluation is 
warranted where, in addition to insulin, a restricted diet, 
and regulation of activities, there are episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

In this case, the evidence shows that the veteran's diabetes 
mellitus is insulin dependent and has required diet 
restrictions and activity regulation.  VA outpatient 
treatment records and a VA examination in December 2004 
document that the veteran has had exercise associated 
hypoglycemia.  He has required hospitalization in November 
2003, November 2004, and May 2005 for management of diabetic 
ketoacidosis.  VA outpatient treatment records further show 
that the veteran has experienced excessive hypoglycemia due 
to his diabetes mellitus, which has been improved to some 
degree on insulin pump therapy initiated in December 2005.  
Peripheral neuropathy of the upper and lower extremities is 
shown to be secondary symptoms of the veteran's diabetic 
condition, and the veteran is separately rated for these 
disorders. 

The Board is of the opinion that the symptomatology 
associated with the veteran's diabetes mellitus more nearly 
approximates the criteria for a 60 percent rating than the 
criteria for a 40 percent rating. See 38 C.F.R. §§ 4.7, 4.119 
(Diagnostic Code 7913).  The Board further finds that a 
rating in excess of 60 percent for the veteran's diabetes 
mellitus is not warranted.  There is no showing that this 
disorder results in episodes of ketoacidosis or hypoglycemic 
reaction requiring the frequency of hospitalization or 
treatment, or progressive loss of weight or strength 
compatible with a 100 percent evaluation
 
B.  Left lower extremity peripheral neuropathy.

In this case, separate ratings have been assigned for the 
neurological complications of the diabetes mellitus.  When 
rating diabetes mellitus, separate ratings are available in 
those situations when the attendant complications are severe 
enough to be compensable, unless a 100 percent schedular 
rating is assigned for the diabetes, which is not the case 
here.  38 C.F.R. § 4.119, DC 7913, Notes 1, 2.

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  Under 38 C.F.R. § 4.124a.

The veteran's peripheral neuropathy of the left lower 
extremity is currently assigned a 10 percent rating under 
Diagnostic Code DC 8520, paralysis of the sciatic nerve.  
Under this code, mild incomplete paralysis warrants a rating 
of 10 percent.  Moderate incomplete paralysis warrants a 
rating of 20 percent. Moderately severe incomplete paralysis 
warrants a rating of 40 percent.  Severe incomplete 
paralysis, with marked muscular atrophy, warrants a rating of 
60 percent.  An 80 percent rating is warranted for complete 
paralysis of the sciatic nerve.  Complete paralysis of the 
sciatic nerve is manifested by: the foot dangles and drops, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.

In this case the neuropathy of the left lower extremity has 
been demonstrated on VA examinations in January 2004, April 
2004, and December 2004 as well as on a VA neurology 
consultation in May 2005 to be wholly sensory and the 
severity of the neuropathy is not shown to be more than mild, 
consistent with the currently assigned 10 percent rating in 
effect.  The clinical evidence reveals scattered sensory loss 
over the plantar surface of the left foot with a distinct 
sensory level change at about the malleolar area.  There is 
no atrophy or decreased motor ability in the left lower 
extremity and reflexes on VA examination in January 2004 were 
3+ and symmetric in the knees and ankles.  Toes were 
downgoing and no clonus was seen.  While ankle reflexes were 
noted to be reduced on VA examination in December 2004, 
patellar reflexes, brachial radialis, and anticubital 
reflexes were intact.

The Board has also reviewed the evidence in its entirety, but 
is unable to locate any findings which suggest that increased 
evaluation for the left lower extremity peripheral neuropathy 
is warranted. 

In light of the evidence indicative of neuropathy, that is 
wholly sensory in the left lower extremity, and the veteran's 
testimony describing symptoms of numbness, tingling, and 
burning, the Board believes that the veteran's symptoms are 
most consistent with the currently assigned 10 percent 
evaluation for incomplete paralysis of the sciatic nerve, as 
rated under Diagnostic Code 8520. Accordingly an evaluation 
in excess of 10 percent for the service-connected left lower 
extremity peripheral neuropathy is not warranted.  The 
evidence is not in equipoise as to warrant the application of 
the benefit of the doubt.  38 C.F.R. § 3.102.


ORDER

An increased evaluation of 60 percent for diabetes mellitus 
type I is granted subject to the law and regulations 
governing the payment of monetary benefits.

An increased evaluation for left lower extremity diabetic 
peripheral neuropathy is denied.

REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2001).

An August 2004 letter from a private physician indicates that 
the veteran's diabetes mellitus type I and hypothyroidism 
have the same etiology, Schmidt syndrome or autoimmune 
polyendocrine syndrome type 2.  The examiner stated that they 
are autoimmune diseases to which the veteran had a genetic 
predisposition.  The physician felt that it was more likely 
that the veteran had Hashimoto's thyroiditis while in service 
that only resulted in hypothyroidism after a number of years.

Similarly, the December 2004 VA examiner stated that the 
veteran could have a type 1 or type 2 Schmidt syndrome where 
the diabetes and thyroid disease were believed to be caused 
by the same autoimmune process.  If that were the case, the 
etiology for both conditions would be the same and the 
veteran would be appropriately service connected for 
hypothyroidism.  The examiner then stated that "it is as 
likely as not that the thyroiditis could be part of the same 
process that caused the type 1 diabetes."

The Board finds that those two medical opinions create the 
need for more clarification as to the etiology of the 
veteran's hypothyroidism.  Therefore, a VA examination is 
needed to clarify whether the veteran has a syndrome that 
began in his service, that has resulted in his 
hypothyroidism.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
endocrine examination.  The claims folder 
and should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically the examiner should provide 
the following information:

a)  The examiner should state where 
it is as likely as not (50 percent 
probability or greater) that the 
veteran has a syndrome that began 
during his service that has resulted 
in hypothyroidism.  The examiner 
should discuss the August 2004 
private physician's opinion and the 
December 2004 VA examiner's opinion 
on this issue.

b)  The examiner should state 
whether or not the veteran's 
hypothyroidism is aggravated by his 
service-connected diabetes.

2.  Then, review the issue on appeal.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, the case should be returned 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



___________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


